

AGREEMENT AND GENERAL RELEASE
This Agreement and General Release (hereinafter, the “Agreement”) offered to
James Hnat (the “Executive”) by JetBlue Airways Corporation (the “Company”) is
dated as of May 17, 2018.
WHEREAS, the parties have determined that the Executive shall relinquish his
role as Executive Vice President, Corporate Affairs, General Counsel and
Corporate Secretary effective June 30, 2018 (the “End of Full-Time Service
Date”).
WHEREAS, the Company desires and the Executive agrees to remain as a Senior
Advisor on an at will basis from June 30, 2018 through December 31 2018 (the
“Advisory Period”), unless terminated by either party sooner; and
WHEREAS, Executive will terminate his employment with the Company on December
31, 2018, or sooner as provided herein (the “Termination Date”): and
WHEREAS, this agreement, when executed by the Executive and the Company in
accordance with the terms hereof, shall be effective as of the End of Full-Time
Service Date; and
NOW THEREFORE, in consideration of the mutual covenants and conditions set forth
below, and intending to be legally bound thereby, the Company and the Executive
covenant and agree as follows:
1.Separation. The Executive shall separate from his position of Executive Vice
President and General Counsel of the Company as of the End of Full Time Service
Date, and will be employed in the alternate full-time position of Senior Advisor
from July 1, 2018 through December 31, 2018 (the “Advisory Period”).
2.    Payment and Benefits. Provided that the Executive executes this Agreement
within twenty-one days of May 17, 2018, does not revoke this Agreement as
provided herein, and signs and does not revoke the Reaffirmation attached as
Exhibit A within the time afforded him and remains in compliance with this
Agreement or any other agreement to which he is subject, then in consideration
for the Executive’s obligations herein, the Company shall provide the following
payments and benefits:
(a)    Payments to Executive:
(i)    During the Advisory Period, Executive shall continue to be actively
employed by the Company and shall receive a Base Salary at the annual rate of
SEVEN HUNDRED AND THIRTY THOUSAND DOLLARS AND ZERO CENTS ($730,000.00) (the
“Base Salary”), less all applicable withholdings and deductions, payable in
equal installments on the Company’s regularly scheduled payroll dates during the
Advisory Period; provided however, that either the Company or the Executive may
terminate employment as a Senior Advisor at will at any time, subject to the
provisions herein. During the Advisory Period, the Executive may perform his
duties in, including but not limited to, any of the following jurisdictions:
Arizona, California, Colorado, Florida, Monaco, Nevada, New York, Texas,
Virginia, Washington, Washington, D.C. or Wyoming, and shall not be required to
regularly attend the Company’s offices, access Company electronic systems, or
conduct any business on behalf of the Company, other than in the performance of
specific projects as requested by the Chief Executive Officer or his or her
designee, for which the Executive shall allocate sufficient business time,
skill, and effort. Should the Chief Executive Officer request an in person
meeting, Executive will attend in person at requested location. Unless otherwise
altered by the Chief Executive Officer, Executive’s duties during the Advisory
Period shall include, without limitation, advising the Company as regards
JetSuite, Inc., JetSuiteX and JetBlue Technology Ventures. Executive shall
further remain available to, and shall assist in a timely and professional
manner with the transition of Executive’s duties as requested by the Company.
All reasonable travel and related expenses incurred by Executive in the
fulfillment of his duties during the Advisory Period will be reimbursed in
accordance with the applicable expense reimbursement policies and procedures of
the Company as in effect from time to time. During the Advisory Period Executive
shall remain an employee and shall continue to be bound by all policies, duties,
and procedures except as otherwise provided herein; provided, however, that
Executive shall no longer accrue Paid Time Off during the Advisory Period nor be
eligible for any newly granted equity awards.
(ii)    Effective as of the close of business on December 31, 2018, or sooner
pursuant to the terms of this Agreement (if so provided in accordance with its
terms) the Executive shall terminate employment and shall thereinafter (provided
he signs and does not revoke the Reaffirmation attached as Appendix A in
accordance with its terms thereof) receive compensation as provided in the
JetBlue Airways Corporation Severance Plan (the “Severance Plan”) in accordance
with the terms thereof. For the sake of clarity and without duplication,
pursuant to the Severance Plan, the cash severance period pursuant to Article IV
of the Severance Plan shall be twenty-four (24) months salary continuation, and
his Pro-Rated Annual Average Bonus of $134,250.
(iii)    In addition to the payments provided herein, Executive shall receive a
special bonus payment in a lump sum amount of FIVE HUNDRED THOUSAND DOLLARS
($500,000.00)(the “Special Bonus Payment”), less all applicable withholdings and
taxes, which shall be payable on the first pay period after July 1, 2018.
(iv)    During the Advisory Period, Executive shall be reimbursed up to $5,000
for (a) taking continuing legal education (“CLE”) classes, and (b) up to three
bar memberships. Any reimbursement pursuant to this section shall be evidenced
by proper evidence of payment and in all cases shall be subject to the Company’s
policies.
(v)    In the event that the Executive terminates the Advisory Period by
resignation prior to December 31, 2018, or if his employment terminates by way
of “Cause” (as defined in the Severance Plan) his entitlement to any further
compensation pursuant to this Agreement shall cease, he shall be required to
return the Special Bonus Payment made prior to his resignation, and his
termination shall be considered a resignation without Good Reason for all
purposes pursuant to the Severance Plan. Should the Company terminate
Executive’s employment as a Senior Advisor without Cause (as defined in the
Severance Plan), or, should the Executive die or become disabled, the Company
shall include any remaining salary payments due to him through the Advisory End
Date into a lump sum payment, less all applicable withholdings and deductions,
to be made within 15 business days of the Executive’s execution and
non-revocation of the Reaffirmation attached as Appendix A payable to Executive
(or his designated beneficiary). In addition, the amounts otherwise payable
subsequent to the Termination Date pursuant to the Severance Plan shall remain
payable, with the date of such termination thereinafter being utilized for all
purposes as a termination date pursuant to the Severance Plan.
(vi)    If Executive is unable to execute Appendix A due to death or disability,
any payments otherwise conditioned on such execution will be paid to his
designated beneficiary, regardless.
(b)    401(k). The Company shall continue to make 401(k) matching contributions,
if any, on behalf of the Executive during the Advisory Period, subject to the
terms of the applicable plan.
(c)    Benefits. The Company agrees to continue the Executive’s existing medical
and dental benefits during the Advisory Period, subject to the terms and
conditions of the plans. Benefit continuation thereinafter shall be subject to
and pursuant to the terms of the Severance Plan, i.e., through December 31,
2019.
(d)    Flight Benefits. Executive is entitled to his current JetBlue CrewTravel
privileges during the Advisory Period and lifetime positive space flight
benefits on JetBlue subject to the terms of JetBlue’s pass travel programs and
any future changes to those programs including, but not limited to, any changes
as may be required by Section 409A of the Internal Revenue Code. Executive shall
be permitted to add a spouse to his flight benefits following his separation
from JetBlue, in accordance with the terms of JetBlue’s pass travel programs.
(e)    Restricted Stock Units and Performance Share Unit Grants. The Company
agrees that there are 32,293 outstanding Restricted Stock Units and 22,596
Performance Share Unit held by the Executive, which will be treated per the
terms and conditions of the applicable plans and agreements, in each case as
effected by the Severance Plan, as more specifically provided in Schedule 1
annexed hereto.
(f)    Career Transition. Executive shall be reimbursed up to $40,000 to be used
for career transition support as determined by Executive as provided in the
Severance Plan.
(g)    Moving Expenses. The Company agrees to pay relocation costs for the
Executive up to a maximum of $30,000, pursuant to and in accordance with the
terms of the Company relocation plan, from his current residence located in New
York, NY (the “Current Residence”), to a location within the United States to be
designated by Executive, provided Executive relocates and provides notice of
such relocation on or before the conclusion of the Severance Period.
(h)    OAL Retiree Flight Privileges. The Company agrees to assist Executive in
obtaining OAL retiree flight privileges (and badge to the extent JetBlue issues
such badges) upon Executive meeting the requirements of age plus years of
service (minimum 10 years) adding up to 65.
(i)     Executive Physical. Executive shall be eligible to have an executive
physical in 2018 pursuant to the Company’s existing program.
3.    No Other Payments or Benefits. Except for the payments and benefits
provided for in Paragraph 2 of this Agreement, and those accrued but unused
benefits and obligations to which the Executive is entitled, the Executive
hereby acknowledges and agrees that the Executive is not entitled to any other
compensation or benefits of any kind from the Company, including, but not
limited to, any claims for salary, bonuses, severance, or any other payments or
benefits whatsoever under any Company plan or program. The obligations assumed
by the Company in Section 2 of this Agreement reflect consideration provided to
Executive over and above anything of value to which Executive already is
entitled, and Executive acknowledges and agrees that no other sums or amounts
are or will be due or owing to him and expressly waives any rights or claims to
additional sums, amounts, privileges, or benefits not expressly provided for in
this Agreement, whether written, oral, express or implied. The Executive’s
equity grants shall be governed by the terms of the applicable plans as may be
amended from time to time.
4.    Release. In consideration of the obligations of the Company herein,
specifically some of the payment and benefits described in Paragraph 2 of this
Agreement, of which the Executive acknowledges that the Executive is not
otherwise entitled, the Executive hereby fully and forever unconditionally
releases and discharges the Company and all of its past or present officers,
directors, employees, insurers, agents, subsidiaries, successors and assigns
(hereinafter referred to collectively as the “Releasees”), from any and all
manner of actions and causes of action, suits, debts, dues, accounts, bonds,
covenants, contracts, agreements, judgments, charges, claims and demands
whatsoever which the Executive, the Executive’s heirs, executors, administrators
and assigns has, or may hereafter have against the Releasees arising out of or
by reason of any cause, matter or thing whatsoever occurring on or before the
Effective Date of this Agreement, including, but without limitation to, any or
all matters relating to the Executive’s employment by the Company and the
separation thereof, the Executive’s benefits, and all matters arising under any
international, federal, state, or local statute, rule or regulation or principle
of contract law or common law, in law or in equity, including, but not limited
to, claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Employee Retirement Income
Security Act of 1974, the Americans with Disabilities Act of 1990, the Family
and Medical Leave Act of 1993, all as amended, and any other federal, state or
local laws regarding employment discrimination, excepting only claims for
worker’s compensation, unemployment compensation , rights of indemnification
pursuant to governing bylaws and/or charter documents, and rights arising after
the Effective Date of this Agreement (until and unless released in the
Reaffirmation) and rights under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”). Nothing in this agreement prohibits Executive from reporting
possible violations of federal law or regulation to any governmental agency or
regulatory authority, including but not limited to the U.S. Securities and
Exchange Commission, or from making other disclosures that are protected under
the whistleblower provisions of federal law or regulation (collectively,
“Excluded Claims”).
(a)    Covenant not to Sue. Executive represents and agrees that Executive has
not filed any claim, charge, allegation, or complaint for monetary damages,
whether formal, informal, or anonymous, with any governmental agency, department
or division, whether federal, state or local, relating to any Released Party in
any manner, including without limitation, any Released Party’s business or
employment practices. Executive covenants and agrees never, individually or with
any person or entity or in any way, to commence, aid in any way, prosecute or
cause or permit to be commenced or prosecuted against any Released Party any
action or other proceeding, including, without limitation, an arbitration or
other alternative dispute resolution procedure, based upon any claim, demand,
cause of action, obligation, damage, or liability that is the subject of the
general release of claims contained in Section 4 of this Agreement (the
“Release”) or is in connection with Executive’s employment or service with any
Releasee or the termination thereof, excluding the Excluded Claims. If Executive
takes any action to commence, aid in any way, prosecute or cause to permit to be
commenced or prosecuted any action or proceeding against the Released Party that
is the subject of the Release or is in connection with Executive’s employment or
service with any Releasee or the termination thereof, excluding the Excluded
Claims, or if Executive breaches this Agreement in any way, the Company’s
obligation to provide any payments pursuant to Section 2 shall immediately cease
and, promptly after the date of such action by Executive, Executive must repay
to the Company (other than $1.00) any portion of the payments made pursuant to
Section 2 previously paid. Executive also agrees to pay the attorneys’ fees and
costs, or the proportions thereof, incurred by the applicable Releasee in
defending against those claims. Notwithstanding the foregoing, nothing in this
Agreement precludes Executive from challenging the validity of the Release under
the requirements imposed by the Age Discrimination in Employment Act (“ADEA”),
and Executive shall not be responsible for reimbursing the attorneys’ fees and
costs of any Releasee in connection with a challenge under the ADEA to the
validity of the Release. However, Executive acknowledges that the Release
applies to all claims that he has under the ADEA, and that unless the Release is
held to be invalid, all such ADEA claims shall be extinguished.
5.    Restrictive Covenants.
(a)    Non-Compete. The parties agree the Executive may not engage in any other
paid work during the Advisory Period, including without limitation, Competitive
Activity, which shall be defined as directly or indirectly owning, managing,
operating, joining, controlling or participating in the ownership, management,
operation or control of, or be employed by, any air carrier with its base of
operations in North, Central or South America (the “Competitive Airlines”). To
the extent the Executive engages in Competitive Activity prior to December 31,
2018, the Executive’s employment shall terminate, the Company’s obligation to
make and/or continue future payments and benefits under this Agreement shall
terminate, and the Executive shall be required to repay to the Company any
payments and benefits previously paid to him (other than amounts required by law
and $1.00) under this Agreement within 3 business days of him engaging in the
Competitive Activity. The Executive must notify JetBlue Airways Corporation,
27-01 Queens Plaza North, Long Island City, New York 11101, Attention: General
Counsel within 5 business days of his intent to resign his employment during the
Advisory Period.
(b)    Non-Solicit. Unless the Company agrees and provides written consent to
the contrary, the Executive agrees that during the Advisory Period, the
Executive shall not directly or indirectly (i) interfere with or attempt to
interfere with any person who is, or was during the then most recent 12-month
period, an employee, officer, representative or agent of the Company or its
affiliates, or solicit, induce or attempt to solicit, induce any of them to
leave the employ of the Company or its affiliates or violate the terms of their
contracts, or any employment arrangements, with the Company or its affiliates;
(ii) induce or attempt to induce any employee of the Company or its affiliates
to leave the employ of the Company or its affiliates, or interfere in any way
with the relationship between the Company or its affiliates and any employee of
the Company or its affiliates; or (iii) induce or attempt to induce any
customer, supplier, licensee or other business relation of the Company or its
affiliates to cease doing business with the Company or its affiliates, or in any
way interfere with the relationship between the Company or its affiliates and
any of their respective customers, suppliers, licensees or other business
relations. As used herein, the term “indirectly” shall include, without
limitation, the Executive’s permitting the use of the Executive’s name by any
competitor of the Company to induce or interfere with any employee or business
relationship of the Company.
(c)    Remedies. Executive acknowledges that, in view of the nature of the
Company’s business and his prior position with the Company, the restrictions
contained in Paragraphs 5(a) and 5(b) of this Agreement are reasonable and
necessary to protect the Company’s legitimate business interests and that any
violation of those provisions would result in irreparable injury to the Company.
In the event of a breach, the Company shall be entitled to all available legal
and equitable remedies of law, including, but not limited to a temporary
restraining order and injunctive relief restraining the Executive from the
commission of any breach (without proving actual damages or posting a bond or
other security).
(d)    The courts shall be entitled to modify the duration and scope of any
restriction contained in Paragraph 5 of this Agreement to the extent such
restriction would otherwise be unenforceable, and such restriction as modified
shall be enforceable.
(e)    The Parties understand and agree that notwithstanding Executive’s duties
hereunder, both during the Advisory Period and thereinafter, he may engage in
teaching, serve on corporate and non-profit boards, and engage in other
consulting activities.
6.    Company Property. The Executive shall retain use of all Company property
in the Executive’s possession during the Advisory Period. Thereafter as of the
Termination Date, or earlier upon request, the Executive shall return all
Company property. After giving effect to the return of the property discussed
herein, the Executive represents and warrants that the Executive has no Company
records or copies of records or correspondence or copies of correspondence,
other than non-confidential documents relating to the Executive’s own employment
by the Company.
7.    Non-Disparagement. The Executive agrees that the Executive will not
publish or communicate to any person or entity Disparaging (as defined herein)
remarks, comments or statements concerning the Releasees. The Company’s officers
shall not publish or communicate to any person or entity any Disparaging remarks
comments or statements concerning the Executive. “Disparaging” remarks,
comments, or statements are those that impugn the character, honesty, integrity,
morality, or business acumen or abilities in connection with any aspect of the
operation of the Company’s business or the Executive.
8.    Cooperation.    Executive agrees that he will cooperate with the Company
and/or any Releasee and its or their respective counsel in connection with any
investigation, administrative proceeding or litigation relating to any matter
that occurred during Executive’s employment in which he was involved or of which
he has knowledge. Such cooperation includes, but not limited to, the execution
of truthful affidavits or documents, testifying truthfully, or providing
truthful information requested by the Company. The Company agrees that, should a
matter have a potential to become adverse between the Company and the Executive
in either party’s good faith reasonable belief, the Executive is permitted to
retain separate legal counsel of his choice in connection with providing such
cooperation, and the Company agrees to advance legal expenses to Executive’s
chosen counsel. The Company also agrees to reimburse Executive for any
reasonable out of pocket expenses, including travel, meal or lodging costs as a
result of such cooperation. Executive further agrees that in the event he is
subpoenaed by any person or entity (including, but not limited to, any
government agency) to give testimony (in a deposition, court proceeding or
otherwise) which in any way relates to his employment by the Company and/or its
affiliates, Executive will give prompt notice of such request to JetBlue Airways
Corporation, 27-01 Queens Plaza North, Long Island City, New York 11101,
Attention: General Counsel, and will make no disclosure until the Company and/or
such affiliates have had a reasonable opportunity to contest the right of the
requesting person or entity to such disclosure. Executive agrees that in
providing such services, Executive will be serving as an attorney for the
Company, and that any communications between the Company (or any of its counsel)
and Executive shall be subject to the attorney-client and attorney work product
privilege. Executive acknowledges that he has no right or authority to waive any
attorney-client or attorney work product privilege belonging to the Company
and/or any of its affiliates, and that he shall not provide any information in
violation of such privileges. Executive further agrees that he shall not meet or
otherwise communicate with any counter-party or any representative of any
counter party to any litigation in which the Company (or any of its officers or
directors) is a party, whether or not nominal, without the prior written consent
of the Company.
9.    Protection of Confidential Information. The Executive hereby acknowledges
that Executive remains subject to and agrees to abide by any and all existing
duties and obligations respecting confidential and/or proprietary information of
the Company. Executive further acknowledges that any information known to
Executive which is protected by the Company’s attorney-client or work product
privilege shall, unless otherwise notified otherwise by the Company, remain
subject to such privilege.
10.    Defend Trade Secret Act of 2016 Notice. Executive understands that under
the Defend Trade Secret Act, Executive will not be held criminally or civilly
liable under any federal or state trade secret law (including the Defend Trade
Secrets Act of 2016) for the disclosure of a trade secret that is made in
confidence to a federal, state, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law. Executive also will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.
11.    Non-Assignment of Rights. Executive warrants that the Executive has not
assigned or transferred any right or claim described in the general release
given in Paragraph 4 above.
12.    Voluntary and Knowing. The Executive represents and warrants that the
Executive fully understands the terms of this Agreement and that the Executive
knowingly and voluntarily, of the Executive’s own free will without any duress,
being fully informed, after due deliberation and after consultation with the
Executive’s own counsel, accepts its terms and signs the same as the Executive’s
own free act.
13.    Revocation Period and Effective Date. Executive acknowledges that the
Company has provided the Executive the opportunity to review and consider this
Agreement for at least twenty-one (21) days from the date the Company provided
the Executive this Agreement. Executive represents that he was advised by the
Company to review this Agreement with an attorney before signing. If Executive
executes this Agreement prior to the expiration of twenty-one (21) days from the
date the Company provided the Executive with this Agreement, the Executive
voluntarily and knowingly waives any right the Executive may have, prior to
signing this Agreement, to additional time within which to consider the
Agreement. The Executive may revoke this Agreement within seven (7) days after
he executes this Agreement by providing written notification of the intended
revocation to the Chief Executive Officer Robin Hayes, at the Company. This
Agreement becomes effective on the eighth day after it is executed by both
parties, provided that it is not revoked by the Executive prior to that date
(the “Effective Date”). In the event that Executive does not accept this
Agreement in the required time frames, if the Executive revokes this Agreement
as provided in this Section 8, this Agreement, including but not limited to the
obligation of the Company to provide the payment(s) and benefits, shall be
deemed automatically null and void. Further, if the Executive does not sign the
Reaffirmation attached as Appendix A in accordance with its terms thereof, he
shall not be entitled to any amounts payable subsequent to the Termination Date.
14.    No Exit Incentive. The payments provided under this Agreement are not
offered in connection with any specific exit incentive or other employment
termination program.
15.    Governing Law. This Agreement shall be governed in all respects, whether
as to validity, construction, capacity, and performance or otherwise by the laws
of the State of New York.
16.    Entire Agreement. This Agreement constitutes the sole and entire
agreement between the Company and the Executive and supersedes any and all
understandings and agreements made prior hereto.
17.    Modification. No provision of this Agreement shall be amended, waived or
modified except by an instrument in writing signed by the parties hereto.
18.    Counterparts. This Agreement may be executed in counterparts, both of
which together shall constitute the original agreement. This Agreement may also
be executed by electronic facsimile signature.




19.    No Admission of Liability. It is understood and agreed that the execution
of this Agreement by the Company is not to be construed as an admission of any
liability on its part to Executive other than to comply with the terms of this
Agreement.
ACCEPTED AND AGREED:
Date: May 17, 2018






/s/ James Hnat___________________
JAMES HNAT
    
JETBLUE AIRWAYS CORPORATION




/s/ Robin Hayes ________________
    By:__Robin Hayes
Title: Chief Executive Officer



Exhibit A
Reaffirmation
I, James Hnat, hereby reaffirm the terms of the Separation Agreement previously
entered into between JetBlue Airways Corporation, and me, dated May __, 2018 a
copy of which is attached hereto and is incorporated by reference into this
Reaffirmation. I hereby reaffirm that I have complied with the terms of the
Separation Agreement and that I will continue to do so. I also reaffirm and
agree to all the terms of the Separation Agreement. I understand that this
Reaffirmation is required for me to receive the Separation Benefits stated in
the Separation Agreement.
BY SIGNING THIS REAFFIRMATION, I STATE THAT: I HAVE READ IT; I UNDERSTAND IT AND
KNOW THAT I AM GIVING UP IMPORTANT RIGHTS AND POSSIBLE LEGAL AND/OR
ADMINISTRATIVE CLAIMS; I AGREE TO ALL THE TERMS AND CONDITIONS CONTAINED WITHIN
THE AGREEMENT AND GENERAL RELEASE AGREEMENT; I AM AWARE OF MY RIGHT TO CONSULT
AN ATTORNEY BEFORE SIGNING IT AND THE COMPANY HAS ADVISED ME THAT I SHOULD DO SO
AND I HAVE HAD THE OPPORTUNITY TO DO SO; I HAVE SEVEN (7) DAYS AFTER SIGNING TO
REVOKE THIS REAFFIRMATION; AND I HAVE SIGNED THIS REAFFIRMATION KNOWINGLY AND
VOLUNTARILY.
I ratify and reaffirm the commitments set forth herein as of the Termination
Date or the date I sign this reaffirmation if such date is later.
 
 
James Hnat
Date

Please sign and date the above on or after your Termination Date, and return one
signed Reaffirmation to the Company at 27-01 Queens Plaza North, Long Island
City, New York 11101, Attention: General Counsel within twenty-one days after
the Termination Date.








SCHEDULE 1


Equity Type
Grant Date
Units Granted
Units Unvested
RSU
2/22/2018
14,388
14,388
RSU
2/24/2017
20,439
13,626
RSU
2/24/2016
12,836
4,279
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SEVERANCE
Equity Type
Grant Date
Units Granted
11 Month Vest
RSU
2/22/2018
14,388
4,796
RSU
2/24/2017
20,439
6,813
RSU
2/24/2016
12,836
4,279
PSU
2018-2020
7,672
 
PSU
2017-2019
7,075
 
PSU
2016-2018
7,849
 
 
 
 
15,888





The 15,888 RSUs continue to vest; remaining equity will be forfeit at
termination of employment.




DM_US 91754279-3.PG0410.0010